Citation Nr: 1529349	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-17 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 3, 2009 for the grant of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2011 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for bipolar disorder in May 1995.  The claim was denied in a July 1995 rating decision, and the Veteran did not appeal the claim or submit new and material evidence within one year of the decision.  The July 1995 rating decision is final.

2.  The Veteran submitted a claim of entitlement to service connection for a nervous condition in December 2001.  The claim was denied in an April 2002 rating decision, and the Veteran did not appeal the claim or submit new and material evidence within one year of the decision.  The April 2002 rating decision is final.

3.  The next written communication from the Veteran which could be interpreted as an informal or formal claim of entitlement to service connection for a psychiatric disorder was received on February 3, 2009.



CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than February 3, 2009 for the grant of service connection for schizoaffective disorder have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2014), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In the instant case, the Veteran is challenging the effective date assigned to a grant of service connection for schizoaffective disorder.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Furthermore, the United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The Veteran contends that he is entitled to an effective date of January 6, 1995, the day after his separation from service, for the grant of entitlement to service connection for schizoaffective disorder because he had previously applied for this benefit soon after his separation from service and because his medical records show that he had been severely mentally ill from the time of separation from service to the present.  The Veteran acknowledges that he did not appeal the previous denials of the claim, but asserts that he was not told the importance of initiating an appeal and that he did not fully understand the claims process at that time.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2014).

The regulations in effect at the time the Veteran filed his claims of entitlement to service connection stipulated that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2014).

In this case, the Veteran submitted a claim of entitlement to service connection for bipolar disorder, hypomanic, manifested by racing thoughts, auditory hallucinations, paranoia, and bizarre behavior in May 1995.  In a July 1995 rating decision, the RO denied entitlement to service connection for a nervous disorder.  The rating decision stated that although the Veteran had been diagnosed with bipolar disorder, and noted that he had symptoms including auditory hallucinations and inappropriate behavior, the condition was considered to have preexisted service and was not aggravated during service.  Although notified of the denial, the Veteran did not appeal the July 1995 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  An unappealed rating decision is final in the absence of clear and unmistakable error, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

In July 1996, the Veteran submitted a letter requesting service connection for bipolar disorder.  The RO sent him a letter in August 1996 informing him that the one year appeal period following the July 1995 rating decision had expired and that to reopen the claim, he would need to submit new and material evidence showing that his psychiatric disability had been incurred in or aggravated by service.

In December 2001, the Veteran submitted a request to reopen his claim for service connection for a nervous condition.  The RO denied the request to reopen the claim in an April 2002 rating decision on the basis that the medical evidence submitted did not indicate that the Veteran's psychiatric disorder was caused or permanently aggravated by service.  The Veteran did not submit any written correspondence within the year following the April 2002 rating decision expressing disagreement with the decision, and no medical evidence was obtained which constituted new and material evidence.  The April 2002 rating decision is therefore final, and, in the absence of a finding of clear and unmistakable error, is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a) 20.200, 20.201, 20.202.  Accordingly, the final April 2002 decision is a bar to an effective date for the award of service connection for schizoaffective disorder prior to the date of that decision.  38 C.F.R. § 3.400.

The current claim of entitlement to service connection for a psychiatric disorder, claimed as schizophrenia, was received on February 3, 2009.

Based on a review of the evidence of record, the Board finds no evidence which indicates that an effective date any earlier than February 3, 2009 may be granted for the award of service connection for schizoaffective disorder.

The Veteran contends that he should be assigned an effective date of the day he was discharged from active duty or at least from the date that he filed his original claim in May 1995.  An effective date of the day following separation from active service may be granted only when a claim has been received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  In this case, while the Veteran did file a claim within one year from separation from active duty service, this claim was denied by the RO in July 1995 and was not appealed by the Veteran.  The Veteran has not alleged any clear and unmistakable error in the July 1995 rating decision.  The July 1995 rating decision is final, and cannot be revised at this time, nor can it allow for the assignment of an effective date of the day following separation from service.  

The Board notes that the Veteran has indicated that he did not understand how to appeal a rating decision in July 1995.  The notification letter sent to the Veteran in July 1995 contained a notation that it included a VA Form 4107, which outlines the a veteran's rights to appeal a decision.  Under the presumption of regularity, the Board may presume, in the absence of clear evidence to the contrary, that this information was included in the correspondence sent to the Veteran, and he therefore was informed of his rights to appeal and the procedure for doing so.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  

The effective date of an award is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the current claim was received on February 3, 2009, and this is the earliest effective date that can be assigned.  The Board has considered all of the evidence of record, and finds no submission from the Veteran that can be interpreted as a claim of entitlement for benefits since the last prior denial of the claim in April 2002 and the February 2009 claim.

The Board has considered the fact that the July 1995 and April 2002 rating decisions phrased the current psychiatric issue on appeal as a "nervous disorder," and the Veteran's claims have variously referred to his disorder as bipolar disorder, a nervous condition, or schizophrenia.  The Board finds, however, that the psychiatric disorder described by the Veteran and discussed in the July 1995 and April 2002 rating decisions do encompass the same symptomatology and refer to the same psychiatric condition, regardless of whether it had been most recently diagnosed as bipolar disorder, schizophrenia, or schizoaffective disorder.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) ("multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims").

The Board has also considered whether the treatment records obtained by the Board could constitute an informal claim for benefits.  VA treatment records do show that in the years following April 2002 and prior to the February 2009 claim, the Veteran continued to receive treatment for his psychiatric disorder.  VA regulations do provide that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b); see MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  

Here, the Board is not able to accept the Veteran's VA treatment records as an informal claim for benefits.  The Veteran was not service connected for any psychiatric disorder at that time, so the records cannot be accepted as informal claims for increase.  While the Veteran did subsequently submit a claim to reopen this issue, the reopening of a claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157(b).  That provision contemplates "reopening" of a claim for "compensation," not service connection, where service connection had already been granted, but no compensation was awarded.  In this case, no formal claim for service connection for a psychiatric disorder had ever been allowed before the July 2010 decision was promulgated.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

Regarding the Veteran's assertion that he has suffered from a psychiatric disability ever since his separation from service, and therefore he deserves to be compensated on an equitable basis due to his not understanding the claims process and being unaware of the need to appeal his denied claim in 1995, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2014).  While acknowledging the Veteran's contentions, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to deny entitlement to an effective date prior to February 3, 2009.  The Board does not have the authority to grant the Veteran's claim on an equitable basis, and is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, the prior July 1995 and April 2002 rating decisions are final, and there is no document or medical record that might be construed, even in the broadest sense, as a claim of entitlement to service connection for schizoaffective disorder or any other psychiatric disorder since April 2002 and prior to February 3, 2009.  Therefore, there is no basis under law for granting an earlier effective date than February 3, 2009.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an effective date earlier than February 3, 2009 for the grant of service connection for schizoaffective disorder is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


